EISENHAUER, J.
A mother and father appeal from the juvenile court order terminating their parental rights to their son under Iowa Code section 232.116(l)(h) (2003). The mother claims her son was not removed from her “physical custody” for the requisite period of time. The father contends termination was not appropriate because he had “made progress” and because his son had not been removed from the mother’s physical custody for the requisite period of time. We review these claims de novo. In re C.H., 652 N.W.2d 144, 147 (Iowa 2002).
Jaden, born in November 2001, is the son of April and Matthew. Jaden and April lived with her -mother, Leah, in Leah’s apartment. Jaden came to the attention of the Department of Human Services (DHS) in February 2002 based on allegations Matthew had thrown Jaden into a chair during an altercation with April. Jaden was removed by ex parte order on April 10, 2002, because April allowed Matthew back into the apartment in violation of a no contact order. Jaden was found to be a child in need of assistance as defined in sections 232.2(6)(b) and 232.2(6)(c)(2) (2001) on April 17, and placed with Leah. April continued to live in the apartment with Leah and Jaden until early June 2003, despite a case permanency plan requirement that she obtain independent housing.
On April 9, 2003 DHS petitioned to terminate April and Matthew’s parental rights under Iowa Code section 232.116(l)(h) (2003). The petition alleged, among other things, that Jaden had been removed from his parents’ physical custody for at least six of the preceding twelve months. A hearing on the petition to terminate was to be held on May 21, 2003, at which time all parties appeared and an agreement was reached to postpone the hearing for ninety days. On June 3, 2003, following the hearing May 21 agreement, April left her mother’s home and moved in with friends. She applied for low income housing and was put on a waiting list. April and Matthew were given only supervised visitation with Jaden. Following a hearing on August 20, the juvenile court *30terminated April and Matthew’s parental rights under Iowa Code section 232.116(l)(h).
We first address April and Matthew’s contention Jaden was not out of April’s physical custody for the required six months because, although he was placed in Leah’s legal custody, April lived in the same household as Leah and Jaden until two and a half months prior to the termination hearing. April contends that during that time she assumed substantial care of Jaden including caring for the child while Leah worked.
The statutory time period specified in section 232.116(l)(h)(3) begins to run on the date custody is transferred and continues to run until the date of the termination hearing. See In re A.M.S., 419 N.W.2d 723, 725 (Iowa 1988). When a child has been removed pursuant to section 232.78 or 232.79, a parent has a definite period of time to remedy the problems which led to the removal so the child can be safely returned. See, e.g., Iowa Code §§ 232.116(e) (six months), (f) (twelve months), & (h) (six months). The juvenile court makes a decision that a child cannot safely reside with a parent. Iowa Code § 232.95. The case is then reviewed periodically to determine if the child may be returned to the parent. Iowa Code § 232.103. Here, Jaden was placed in the custody of his grandmother and has remained there since April 2002. When Ja-den was adjudicated to be a child in need of assistance on April 17, 2002, the mother consented to his continued placement with her mother. The court found there would be an imminent risk to the child’s life or health if allowed to be in the custody of his mother. In the disposition order dated May 15, 2002, the court again found there would be an imminent risk to Jaden’s life or health if allowed to be in his mother’s custody. A permanency hearing was held on October 9, 2002. The parties stipulated to continued placement with the grandmother. The court adopted the “strategies and responsibilities” in the case plan as what was expected to determine if the child could be returned to the custody of his mother. A permanency review hearing was held on May 21, 2003.
The removal cannot be circumvented ex-trajudicially. No amount of contact with the child rises to the level of physical or legal custody without a judicial determination and an order returning the child to the parent. On May 21, 2003, when the case was continued for ninety days to give the parents the opportunity to show they could live independently and have custody of the child, the court said to the mother,
I do want to express to the parents that, in actuality, this child being the age that the child is, the State could have moved for termination of parental rights after the child has been removed for six months. If the other requirements of the statute are met, the length of time out of home for a child who’s the age of Jaden only needs to be six months. There are certainly other factors that need to be met as well, but that one factor of being out of the home six months would meet that, and, in actuality, Jaden’s been out of the home, out of parental custody-I understand, April, you’ve been living with your mother and your mother’s had custody of Jaden-but actually been out of custody of a parent for thirteen months.
It is unnecessary to interpret the distinction between physical and legal custody because in this context they are identical. Under no interpretation could April be said to have legal or physical custody of Jaden after the court removed him from her custody. Because Jaden had been removed from his mother’s custody and placed with Leah for more than six *31months, we affirm the termination on this ground. The trial court concluded termination is in the child’s best interest and the mother does not challenge this conclusion.
Matthew contends termination of his parental rights was inappropriate because he had “made progress.” After Ja-den’s removal in April 2002, Matthew did not begin visitation until May 2008 because he had not completed a batterer’s education program and had been incarcerated. Matthew was inconsistent in attending visits and did not always interact with Jaden. Matthew did not regularly attend mental health appointments. At the time of the termination, he had no suitable home where Jaden could be placed and no timetable for when he could secure an appropriate home. While the law requires a “full measure of patience with troubled parents who attempt to remedy a lack of parenting skills,” this patience has been built into the statutory scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Children should not be forced to endlessly await the maturity of a natural parent. Id. At some point, the rights and needs of the child rise above the rights and needs of the parent. In re J.L.W., 570 N.W.2d 778, 781 (Iowa Ct.App.1997). Clear and convincing evidence supports termination of Matthew’s parental rights.
AFFIRMED.
HUITINK, J., and MAHAN and EISENHAUER, JJ., concur; MILLER, J., and ZIMMER and VOGEL, JJ., concur specially.
SACKETT, C.J., and HECHT and VAITHESWARAN, JJ., dissent.